 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDFordhamUniversityandAmerican Association ofUniversityProfessors,FordhamUniversity Chap-ter, PetitionerFordham UniversityandLaw School BargainingCommittee,Petitioner.Cases 2-RC-15500 and2-RC-15507September14, 1971DECISION AND DIRECTION OFELECTIONSBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amende a hearingwas held before Hearing Officer Mary W. Taylor.Thereafter, pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations, Series8,as amended, and by direction of the RegionalDirector for Region 2, these cases were transferred tothe National Labor Relations Board for decision. TheEmployers and the Petitioners filed briefs,2 and theAssociation of American Law Schools filed a brief asamicus curiae.The Employer and the Petitioners alsofiled reply briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in these cases,3 the Boardfinds:1.Fordham University is a New York corporationengaged in conducting a university for the educationof young men and women. Its annual revenues fromtuition fees and donations exceed $1 million, of whichmore than $50,000 are received from outside the Stateof New York. The parties stipulated that Fordhammeetsthe jurisdictional standard for colleges andiThe requests for oral argument made by theEmployer and FloridaSouthern College are hereby denied,as the record,including the briefs,adequately presents the issues and the positions of the partiesYUnitedFederationofCollegeTeachers,Local1460,AmericanFederation of Teachers,AFL-CIO,was permitted to intervene on the basisof a showing of interest,but has not filed a brief3The Employer'smotion to reopen the record for the introduction oftwo documents is hereby denied,as the matter therein cannot affect theoutcome of these cases4TheEmployer contends that the American Associationof UniversityProfessors is not a labor organization However, it is abundantly clear thatAAUPmeets the definition of "labor organization"set forth in Section 2(5)of the ActSWe reject the Employer'scontention that the selection of anybargaining representative for the faculty members would result in havingthe faculty sit on both sides of the bargaining table because some facultyuniversities set forth in Section 103.1 of the Board'sRules and Regulations. Accordingly, we find that theEmployer is engaged in commerce within the meaningof the Act and it will effectuate the policies of the Actto assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.43.Questions affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.64.AAUP, the Petitioner in Case 2-RC-15500,seeks a unit of all full-time and regular part-timeteaching faculty, including department chairmen,professional librarians, and ancillary support profes-sionals. It would exclude the law school faculty, but iswilling to represent any unit found appropriate by theBoard. The Intervenoris insubstantial agreementwithAAUP's contentions as to the appropriatebargaining unit. The Law School Bargaining Commit-tee,Petitioner in Case 2-RC-15507, seeks a separateunit of full-time and regular part-time faculty of thelaw school.The Employer contends that no bargaining unit canbe appropriate, since all faculty members are supervi-sors,with the exception of the instructors, whoconstitute only a small part of the bargaining unitsought herein. In any event, it contends, all depart-ment or division chairmen and assistant chairmen andallfacultymembers who serve on policymakingcommittees are supervisors. If any unit is foundappropriate, the Employer would exclude all profes-sional librarians, ancillary support professionals, andpart-time faculty. It contends that the law schoolfaculty does not constitute a separate appropriate unitand should be included in a unit with the remainder ofthe faculty if any such unit is found appropriate.Fordham University has two campuses, one at RoseHill in the Bronx and the other at Lincoln Center inManhattan. In addition, it has an interdisciplinaryresearch center, the Calder Center for EcologicalStudies, located inWestchester County. The RoseHill campus includes the graduate school of arts andmembers serve on committees with policymakmg functionsAs we findbelow, such faculty members are not supervisors and serve on committeesonly as representativesof the faculty. Further, there is no reason to believethattheEmployerwouldberepresented in collective-bargainingnegotiationsby anyoneother than members of the administration who areclearly supervisors and would be excluded from the bargaining unit for allpurposesWe thus findno indication in this record of an actual orpotential conflict of interest6The Employercontends that the showing of interest of the PetitionerinCase 2-RC-15500 is fatallytainted by the participation of departmentchairmen and the law school librarian.Since wefindinfrathat thedepartment chairmen are not supervisors, and since thelaw schoollibrarian is not a supervisorof anyemployees in theproposedbargainingunit, this contention is clearly without meet.The Employer'smotion todismiss the petition is therefore denied193 NLRB No. 23 FORDHAMUNIVERSITYsciences, the undergraduate college of business, theschool of graduate studies, the graduate institute ofreligious education, two undergraduate liberal artscolleges-Fordham College for men and ThomasMore College for women-and an experimentalundergraduate college, Bensalem College, as well asthe school of pharmacy which is scheduled to bediscontinued after 1more year of operation. TheLincoln Center campus includes the schools of law,education, end social service; the Martino graduateschool of business; and the liberal arts college, anundergraduate college.The ultimate authority in the University is pos-sessed by an independent and self-perpetuating boardof trustees, which appoints the president, the chiefexecutive officer. Faculty and student representativessit on all committees of the board of trustees exceptthe executive committee. The board of trusteesappoints the executive vice president, the vicepresident for business and finance, and the vicepresident for academic affairs on the recommenda-tionof the president. Each school has a dean,appointed by the president but responsible to the vicepresident for academic affairs, and a council consist-ing of students, faculty, and administration, withfaculty members constituting a majority. In addition,there is a Faculty Senate, whose members are electedby the faculties of their respective schools; a Rose HillCouncil, consisting of 16 students, 10 administrators,and 21 faculty representatives elected by the full-timefaculty members of each department in the schools atthe Rose Hill campus; and various universitywidecommittees composed of administrators, facultymembers nominated by the Faculty Senate, andstudents. The chairmen of the departments offeringgraduate degrees at the Rose Hill campus constitute agraduate council. There is conflicting testimony as towhether these bodies play a significant role in policyformulation or merely have advisory authority.There are approximately 501 full-time and 245 part-time faculty members employed by the University, ofwhom 21 full-time and 10 part-time faculty membersteach at the school of law. Of the 480 full-time facultymembers outside the school of law, approximately 244are tenured and can be discharged only for grossincompetence or moral turpitude. The full-timefaculty has a significant voice in determining curricu-lum, admissions standards, standards for grantingdegrees, and decisions on appointment, promotion,and tenure of other faculty members. Two grievancecommittees-the Ombudsman Committee for theRose Hill campus and the Intown Committee for theLincoln Center campus-handle grievances of faculty'All parties agree that the president, the vice presidents,and the deans,associatedeans,and assistant deans are supervisorsAccordingly, we135members. Both committees consist of faculty mem-bers appointed by the Faculty Senate.There are more than 150 graduate assistants andteaching fellows whom all parties agreed to excludefrom any bargaining unit. They assist the facultymembers in instruction by grading papers, passing outsyllabi of the courses, and preparing bibliographiesfor courses. Some of them work for several facultymembers or for a department as a whole; almost everyfacultymember utilizes the services of a graduateassistant or teaching fellow at least part of the time.All graduate assistants and teaching fellows are full-time students seeking graduate degrees; an assistant-ship or fellowship is automatically terminated if astudent fails in his academic work or receives hisdegree.Normally each department selects its mostpromising students as,,gr4duate assistants or teachingfellows; the assistant or fellowship is awarded for 1year and may be renewed.A number of faculty members administer researchgrants,mostly funded by the Federal Government,and employ persons to work on the grants. They mayhire and fire such persons without the approval of theUniversity, and salary questions are worked out innegotiations with the funding agency, although theschool of education requires that appointments andsalaries be approved by the dean.Upon the foregoing facts, we reject the Employer'scontention that the faculty members are supervisors.?It is clear that the faculty exercises its role in policydetermination only as a group. Under our decision inC.W. Post Center of Long Island University,189NLRB No. 109, this is insufficient to make the facultymembers supervisors. In our view, the presence offacultymembers in the Faculty Senate and on anumber of universitywide committees does notrequire a different result, even assuming that suchbodies have power effectively to recommend majorpolicy decisions. The faculty members serving onthese committees are elected by other faculty mem-bers to represent the faculty as a whole, and no onefaculty representative can make the policy decisionsin question. The role played by these representativesin governing the University is thus one of participa-tion in a group determination and does not makethem individually supervisors. Similarly, the selectionof graduate assistants and teaching fellows and therenewal of their assistantships or fellowships aredetermined collectively by each department. Whilemany assistants work under particular faculty mem-bers, the faculty member in such cases is often thesame person who is supervising the assistant's studies,and the assistant's work for him may consist of aresearch projectwhich is part of the assistant'sexclude them from the units hereinafter found appropriate 136DECISIONSOF NATIONALLABOR RELATIONS BOARDdissertation for his degree. In such cases, the facultymember is simply exercising the same kind ofsupervision over the assistant that he would exerciseover any graduate student working toward his degree.Furthermore, an individual may remain a graduateassistant or teaching fellow only as long as he remainsa student. It seems clear, therefore, that the relation-ship between a faculty member and his graduateassistant is basically a teacher-student relationshipwhich does not make the faculty member a supervisor.Finally, individuals hired by facultymembersdirecting research grants are not employees of theEmployer. Therefore, even if such faculty membersare supervisors with respect to these individuals, theyarenot supervisors in their relationship to theEmployer.8 For these reasons, we find that the facultymembers are not supervisors, but are professionalemployees within the meaning of Section 2(12) of theAct, and are entitled to all the benefits of collectivebargaining if they so desire.9We have previously held a universitywide unit ofprofessional employees to be appropriate,10 and it isclear that such a unit may be appropriate here. Thescope and composition of that unit must be consid-ered, however, as the labor organizations involvedagree that the law school faculty should be represent-ed separately, while the Employer contends that itmust be included in a universitywide unit if such unitis found appropriate. In addition, questions as to thesupervisory status of certain categories of profession-als must be resolved.The law school is located in a separate building onthe Lincoln Center campus. Activities of the lawschool are normally carried out only in this building;other schools never use the law school's classroomsand rarely use its other facilities.While somemembers of the law school faculty have participatedin interdisciplinary programs such as environmentalstudies, they have not independently taught courses inany other schools, nor have faculty members fromother schools independently taught courses at theschool of law. All full-time faculty members at the lawschool are either full professors or associate profes-sors;approximately 57 percent of them are fullprofessors, while less than 20 percent of the full-timefaculty members in the University as a whole hold thisrank. Law school faculty members are eligible fortenure after 3 years, while faculty members in theremainder of the University must have at least 7 yearsof service, of which at least 4 must be at Fordham,before acquiring tenure. However, the law school, likeother schools,must meet the requirements of theAmericanAssociationofUniversityProfessors(AAUP) with respect to rank and tenure.On the average, the salary of law school facultymembers is higher than that of faculty members in theUniversity as a whole, although at least one otherprofessional school has salary levels comparable tothose at the law school. In determining initial salariesfor newly hired faculty members, the dean of the lawschool takes into account the prevailing rates paid byprivate law firms, as well as prevailing rates atFordham and other law schools. All members of thelaw school faculty have law degrees.The New York Court of Appeals regulates admis-sion to the practice of law in New York and has issuedrules and regulations concerning legal education inthis connection. Law schools must be approved by theAmerican Bar Association (ABA), and all major lawschools, including Fordham, are members of theAssociation of American Law Schools (AALS), anorganization dedicated to raising standards of lawschools. Each of these bodies has detailed regulations,some of which affect the terms and conditions ofemployment of law school faculty members. Thus, thecourt of appeals regulates the hours during whichclasses are to be held and the length of class periods;theABA requires that law schools have certainfinancial independence and a certain faculty-studentratio, and that each faculty member have his ownoffice; and the AALS has fixed 8 hours per week asthemaximum proper teaching load. Most facultymembers in the remainder of the University teach 6 to9 hours per week, but a few may teach as many as 12hours.Law school faculty members serve on the FacultySenate and other University committees. The lawschool has its own faculty committees, which deter-mine curriculum, course schedules, tenure, and othermatters in the same manner as faculty committees inthe remainder of the University. There are nodepartments; the dean of the law school prepares itsbudget and exercises all the functions of a departmentchairman as well as those exercised by deans in otherschools. The law school, like every other school in theUniversity, has its own calendar, and its opening andclosing dates and vacation periods do not whollycoincidewith those of other schools. There is noformal bargaining history for any of the faculty of theUniversity, but in March 1970, the president and twovice presidents met with the law school faculty andstudent and alumni representatives and discussed anumber of matters, including faculty salaries andpromotions. Severalmembers of the law schoolBEureka Newspapers, Inc,154NLRB 1181, 1185, and cases citedBackground and casescited inIn 5 thereintherein9C W Post Center of Long Island University, supra,third par under10C W.Post Centerof LongIsland University, supra FORDHAM UNIVERSITY137faculty are members of the Fordham chapter of theAAUP, which is the Petitioner in Case 2-RC-15500.In C.W. Post, supra,we stated that we would applythe same principles in making unit determinationswith respect to faculty members that we have appliedincases involving other types of employees. Onconsideration of these principles, we find that the lawschool faculty constitutes an identifiable group ofemployees whose separate community of interests isnot irrevocably submerged in the broader communityof interest which they share with other facultymembers. Members of the law school faculty havespecialized training, work in a separate building undertheir own supervisor (the dean of the law school), and,acting as a group, have a voice, separate from that ofthe faculty of the remainder of the University, indetermining their working conditions. There is little orno interchange between them and other facultymembers. As a result of its separate calendar, the lawschool is open for brief periods while other parts of theUniversity are shut down, and vice versa. There isnothing in this record to indicate that these situationscould not continue for longer periods in the event of awork stoppage. On this record, we cannot concludethat the operation of the law school is so highlyintegrated with that of the remainder of the Universi-ty as to compel a finding that an overall unit alone isappropriate.Finally,we note that there is nobargaining history on a broader basis and that nolabor organization seeks to include the law schoolfaculty in a broader bargaining unit.For all these reasons, we find that the law schoolfaculty constitutes a separate appropriate unit.11Accordingly, we further find that the faculty membersin the remainder of the University constitute a unitappropriate for collective bargaining.There remain questions as to the inclusion orexclusion of the following categories: 12Department chairmenare appointed by their respec-tive deans for 3-year terms and may be reappointedonce. In making these appointments, the deans havetraditionally consulted with faculty members in thedepartment.When the faculty members in a depart-ment agree that a particular person should bechairman, they recommend his selection to the dean.11Many of the factors set forth hereinare equallyapplicable to theUniversity'sother professionalschoolsAsan overall unit including thefaculty of professional schools is appropriate,and as no partycontendsthat the faculty of any professional school other than the law school shouldconstitute a separate unit, we need not pass upon the appropriateness ofany such separate unit12The disputed categories relate only to the universitywide unit, exceptthat the question as to part-time facultyapplies to bothunits herein foundappropriate13The Universityhandbook provides that department chairmen are tocarry out theirduties"in accordancewith policies of the School and theUniversityand the procedures,policies and rules of the Department"(Emphasis supplied)The general policies and rules are setforth in therecommendation of the Committee on Chairmen of Departments, whichRecommendations based on a faculty consensus areusually followed.The chairman, with the "advice and consent" ofothermembers of his department,13 makes recom-mendations to the dean concerning hiring ofapplicants. 14 The approval of the University adminis-tration is required before a new faculty member maybe hired.When a faculty member seeks to bepromoted to associate professor or full professor, apromotion committee is selected to consider hisapplication. The department chairman is anex officiomember of the promotion committee; two of the otherfourmembers are nominated by the applicant forpromotion, and two are nominated by the dean. Eachmember of the committee submits a recommendationto the dean; the committee does not act as a group inmaking a recommendation. If the committee isdivided on whether to recommend promotion, thechairman's recommendation may be given greaterweight because it is more detailed, but is not alwaysfollowedby the administration.Decisionswithrespect to the granting of tenure are recommended bya committee consisting of tenured faculty of thedepartment in which the individual seeking tenureteaches.Again, the chairman's views may be givengreater weight than those of other faculty membersbecause of his greater knowledge of the applicant'squalifications, but they are not conclusive.Each department chairman prepares his depart-ment's budget with the advice and consent of theother faculty members in the department. He presentsthe department's views to the dean, and indicateswhich items should receive highest priority. Thebudget, after being reviewed by the dean, is furtherreviewed by the academic vice president, and thengoes to the board of trustees for final approval. Mostof the budget is allocated to salaries. The departmentchairman is asked to evaluate the faculty members inhis department to determine what merit increasesshould be given, but in larger departments a commit-tee recommends the increases. This year the Universi-ty gave an across-the-board increase to all facultymembers; the merit increases recommended were inaddition to this increase. Last year the administrationfailed to tell the department chairmen what salarythe Universityadministrationhas adopted,that "the mostimportant dutiesof the chairmenbe carriedout with the advice and consent of members ofthe department" The dutiesthere enumerated include most of thoselisted byMemberKennedy inhis partial dissent For reasonsmore fullydiscussed in the text of this opinion,infra,this structureof collegiality,while recognizingthe respectdue to a department chairman,falls short ofcreating in him thatkind of fullyvested authority which we require for afinding oftrue supervisorystatus.The status of department chairmenvaries in different university structures, and the factthatwe founddepartmentchairmento be supervisorsin one casedoes not compel us tofind that all departmentchairmen in all universities are supervisors.14 In some departments, the recommendation is based on the decisionof a recruitment committee headedby thedepartment chairman 138DECISIONSOF NATIONALLABOR RELATIONS BOARDincreasesthemembers of their departments werereceiving; when the department chairmen protested,they were told that the failure to notify them wasinadvertent.Grievances of individual faculty mem-bers concerning salaries can be discussed with thedepartment chairman, but are ultimately resolved bythe dean or academic vice president.The department chairman, with the advice andconsent of the faculty of the department, determineswhat courses will be offered by the department, whenthey will meet, and whether large classes should besplit. If a large class is split into two or more sections,the faculty member in charge of the course may assigngraduate assistants to some of the sections. A numberof departments have curriculum committees whichdetermine these matters. The administration inter-feres with the department's action only if it requiresauthorization for additional personnel.The faculty member in charge of each coursedetermines the content of the course, the manner ofteaching it, and the content, number, and grading ofexaminations. The department chairman exercises nocontrolover the day-to-day work of a facultymember, but will call the faculty member's attentionto serious derelictions, such as a failure to meet hisclasses for a week. The chairman has no authority todismiss a faculty member; if charges are filed againsta faculty member, the president refers them to afaculty hearing committee. On one occasion, theadministration attempted to terminate two languageinformants in the Russian department 15 withoutconsulting the new chairman of the department or hispredecessor, both of whom had recommended reten-tion of the language informants. These individualswere retained only after the new chairman threatenednot to assume the duties of the chairmanship.The chairman's teaching load is reduced, and hereceives a stipend of $500 to $1,250 in addition to hisregular salary. This stipend amounts to less than 10percent of his salary. Some department chairmen areassociate professors; even with the stipend, they earnlessmoney than full professors who are not depart-ment chairmen. The chairman may spend up to halfof his time on administrative duties; the remainder isspent teaching.Each department has a secretary. When a newsecretary is to be hired, the department chairmaninterviews applicants referred by the personnel officeand selects one. The secretary does routine secretarialwork for the chairman and other members of thedepartment. If the chairman finds a secretary unsatis-factory for the needs of his department, he can ask thepersonnel office to have her transferred. Once asecretary's probationary period has expired, she canbe discharged only in accordance with the terms ofthe contract between the University and the labororganization representing the clerical employees; thiscontract is not part of the record herein. On at leastone occasion, a pay raise was not given to a secretarywhose department chairman recommended that shereceive one.A number of department chairmen serve on theFaculty Senate and the two faculty grievance commit-tees.The University Budget Committee and acommission created to draft a constitution for aUniversity Senate contain representatives of students,faculty, and administration; department chairmenwere elected to these bodies as faculty representatives.One chairman testified that he frequently foundhimself having to defend the department against thedean. The catalogues published by the various schoolsin the University list department chairmen amongmembers of the faculty rather than members of theadministration.In summary, it is apparent that decisions as toappointment, promotion, and tenure are in fact madenot by the chairman alone, but by the faculty of thedepartment, acting as a group. To the extent that thechairman's recommendations concerning these mat-ters are given more weight than those of other facultymembers, this fact appears to reflect the chairman'ssuperior knowledge and experience, and does notindicate possession of the type of authority contem-plated in the statutory definition of a supervisor.16The chairman does not direct the work of facultymembers. While the chairman prepares the budget forhis department, he does so only with the advice andconsent of the faculty members. His recommenda-tions as to salaries are subject to review at three levelsof administrative authority, and his views are notalways followed.We cannot, therefore, find that thechairman has power effectively to recommend salaryincreases.While the chairman exercises some direc-tion over his secretary, and plays some part in theselection, it does not appear that he has statutoryauthority over that employee. The mere fact thatprofessional employees may have secretaries does notnecessarily constitute them supervisors.17 Thus, therecord does not indicate that a chairman makes thefinal selection for hiring, or has authority to dischargea secretary or effectively to recommend discharge, orthat he can effectively recommend a pay raise. We15TheAAUP wouldinclude these individuals in the unit,while theEmployer would exclude them The record discloses that the languageinformants teach languages on a full-time basis and have the same dutiesand obligations as other faculty membersTheydiffer from other facultymembers only in teaching only language,whereas other faculty membersmay also teach courses in literature and other subjects Accordingly, weshall includethem in the unit16CfUnited States Gypsum Company,119 NLRB 1415, 1421,CentralMutual TelephoneCompany,116 NLRB 1663, 1665;N LR B v MagnesiumCastingCompany, 427 F.2d 114, 118 (C.A. 1), affd. 401 U.S 13717E g.,Air Line PilotsAssociation,International,97 NLRB 929. FORDHAM UNIVERSITY139therefore conclude that department chairmen do notexercisestatutorysupervisoryauthorityoversecretaries. 18In addition, it is significant that the departmentchairmen consider themselves, and are considered byfaculty members, to be representatives of the facultyrather than of the administration. There is someindication that the University views them similarly.Thus, the catalogues of the various schools refer tochairmen as members of the faculty rather than aspart of the administration. The letter of appointmentused by the University indicates that a facultymember is responsible to the president or dean, ratherthan to his department chairman. A full-time facultymember who wishes to accept outside employmentmustobtain the approval of the academic vicepresident, rather than the department chairman.Accordingly, we find that the department chairmenare not supervisors 19 and shall include them in theunit.20A number of departments haveassistant chairmen,who counsel students in selecting courses or researchprojects, in addition to assisting the chairmen inpreparing the budget. As there is no evidence thatassistantchairmen possess any supervisory authority,we shall include them in the unit.Part-time facultymembers are appointed for one ortwo semesters to teach one or two specific courses,and may be reappointed for 1 year at a time. They arepaid on the basis of the number of credit hours taught.Most of them have full-timejobs outside the Universi-ty;many are full-time faculty members at otherinstitutions.Part-time facultymembers are noteligible for tenure or for fringe benefits enjoyed by thefull-time faculty, and, unlike the full-time facultymembers, do not participate in faculty policy deci-sions on department or school levels. We held inUniversity of New Haven, Inc.,190 NLRB No. 102,that regular part-time facultymembers must beincluded in the same unit as the full-time faculty,absent agreement of the parties to exclude them. Asthe facts here are essentially the same as in theNewHavencase, we shall include regular part-timefacultymembers in both units found appropriate herein. IfISEven if the department chairmen were supervisors of secretaries, theiralleged activities on behalf ofthe AAUP wouldnot invalidate its showingof interest, since the secretaries are not in the bargaining unit soughtherein19Unlike our dissenting colleague, we do not view our conclusion thatthe department chairmen herein are not supervisors as contrary to ourrecent decisioninCW Port Center of LongIsland University,supra,thatthe department chairmen there were supervisory There is expert testimonyin the instant case that department chairmen are part of the administrationat some universities and representatives of the faculty at others In CWPost,the statutes of Long Island University listed the department chairmenunder the heading "Officers of the Centers", before a faculty membercould be granted tenure, the recommendation of his department chairmanwas specifically required, theFaculty TenureCommittee having advisoryauthority only,thedean was to "act on the recommendation of thethe parties cannot reachagreementas to the regularityof employment of any individual part-time facultymembers, such individuals may vote subject tochallenge.21Approximately 70 of the 500 full-time facultymembers aremembers of the Society of Jesus.TheAAUP would include them in the unit, while theEmployer takes no position as to their placement.Most Jesuits live in a separate building, and theirsalariesarepaid to the Jesuit community, anincorporated body, which houses and feeds them. TheJesuitsmay, with the permission of their religioussuperior, live away from this building and receivetheir own salaries; such permission has never beenrefused, but only 2 of the 70 Jesuits on the full-timefaculty presently live away from the community. TheJesuits are hired in thesame manneras other facultymembers, and their salaries and other terms andconditions of employment are determined in the samemanner. A Jesuit who leaves the Order may remain afaculty member and receive the same salary formerlypaid to the community on his behalf. He may remainat Fordham and accept tenure despite the objection ofthe Order. There is no evidence that membership inthe Orderis inany way inconsistent with collectivebargaining with respect to a Jesuit's salary or otherterms and conditions of employment. Accordingly,we shall include the Jesuits in the unit.The AAUP would include, and the Employer wouldexclude, allprofessionallibrarians.While the librariansdo not have faculty status,it isclear that some of themare professional employees and should be included inthe unit.22 The record does not contain sufficientevidence to determine whether any of them aresupervisors. Accordingly, any librarians whose statuseither as a professional employee or as a supervisor isin dispute may vote subject to challenge.The AAUP would also include, while the Employerwould exclude,ancillary support professionals.Whilethe precise meaning of thisterm isunclear, it appearsto encompass such employees as counselors, employ-ees in the admissions office and placement office, andlaboratory technicians. As we are unable to determinefrom the record which, if any, of these employees arechairman of the appropriate department"inappointingnew facultymembers,and a faculty member who wished to accept outside teachingemployment had to have the recommendation of his department chairmanaswell as theapproval ofthe dean It is thus clear that departmentchairmenatFordhamdo not possess authority comparable to that ofdepartment chairmen at Long Island University.20As thedivision chairmenin the school of education appear to havesubstantially the same duties as the department chairmen, we shall alsoinclude them in the unit21The AAUPhas moved to reopen the hearing to determine the issueof regularityif the parties do not reach a stipulation on this issue. Thismotion ishereby denied,as any disagreements concerning the unitplacement of particular part-time faculty members are, in our view, bestresolved through the challenged ballot procedure22CW Post Center of LongIsland University, supra 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDprofessional employees, we shall permit them to votesubject to challenge.For the reasons stated above, we find that thefollowing units constitute units appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:1.Allprofessional employees of FordhamUniversity, including full-time and regular part-timemembers of the teaching and researchfaculty, department chairmen and assistant chair-men, division chairmen, members of the FacultySenate, facultymembers serving on Universitycommittees as faculty representatives, facultymembers directing research grants, members ofthe Society of Jesus, nonsupervisory professionallibrarians, and language informants; but exclud-ing the president, vice presidents, deans, associatedeans, assistant deans, members of the faculty ofthe school of law, graduate assistants, teachingfellows, guards and supervisors as defined in theAct, and all other employees.2.All full-time and regular part-time membersof the faculty of the school of law, includingmembers of the Faculty Senate and Universitycommittees; but excluding the dean of the schoolof law, the law librarian,23 guards and supervisorsas defined in the Act, and all other employees.5.At Fordham, as at most universities, the variousschools are in session from September until June.While the University has a summer session, it is clearthat many faculty members do not teach during thesummer.Accordingly,we shall not direct thatelections be held at this time, but shall direct that theybe held after the commencement of classes for the fallterm at all schools of the University, on a date to bedetermined by the Regional Director, among theemployees in the appropriate units who are employedduring the payroll period immediately preceding thedate of issuance of the Notice of Election.24[Direction of Elections 25 omitted from publication.]MEMBER KENNEDY, dissenting in part:Icannot agree with my colleagues' conclusion thatthe University department chairmen are not supervi-sors within the meaning of Section 2(11) of the Act.Under circumstances substantially similar to thoserevealed by the record in the instant case, the Boardfound department chairmen to be supervisors in C.23The parties agreed that the law librarian is a supervisor As the recorddoes not indicate whether other librarians at the law school areprofessional employees,we shall permit them to vote subject to challenge24This postponement of the elections is in accordance with ourcustomary practice in seasonalindustriesE g, Garin Company,148 NLRB1499, 150225 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the elections should have access to a list of voters in theirrespective units, and their addresses,which may be used to communicatewith themExcelsior Underwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Co,394 U S 759Accordingly,it is hereby directed that electionW. Post Center of Long Island University,189 NLRBNo. 109. There the department chairmen interviewedprospective candidates for faculty positions, dis-cussed the selected candidate's appointment with thedean, hired department clerical employees, recom-mended faculty members' change of status to thedean and board of trustees, and were assigned areduced teaching load in order to carry out theseduties.According to the Fordham University Handbook,the department chairmen's duties include,inter alia,promulgating department policies and procedures;calling and presiding at department meetings; ap-pointing department committees; preparing the de-partment budget and supervising expenditures; re-commending faculty appointments, reappointments,tenure,and promotions; and establishing courseofferings and schedules and assigning schedules toeach departmentmember after consultation.Aspecial stipend of between $500 and $1,250 is awardedthedepartment chairmen as well as a reducedteaching load.Chairmen at Fordham handle initial negotiationsfor appointments to the faculty and submit recom-mendations to the dean. The faculty and students areinvolved in this procedure too. The tenured facultyvotes by secret ballot to grant a colleague tenure butthe chairmen make a separate report to the deanexplaining in full the reasons for the decision. Eachfaculty member also informs the dean of the reasonfor his vote. The dean is annually told by thechairmen which faculty members should be consid-ered for promotion. A faculty committee chaired bythe chairman votes on promotions, and this decisionis transmitted to the dean by the respective chairman.Before recommending individual faculty member'ssalaries, the dean consults the chairman; the vicepresident for academic affairs makes the ultimatedecision.Finally, chairmen select the departmentclerical employees from among the candidates re-ferred to them by the University personnel office.Ifind that the department chairmen's situation atFordham is substantially akin to that at C. W. Post.Accordingly, as the Board did in C.W. Post,Iwouldfind the department chairmen at Fordham to besupervisors within the meaning of the Act.26eligibility lists,containing the names and addresses of all the eligiblevoters,must be filed by the Employer with theRegional Director for Region 2within 7 daysafter the date of issuance of each Noticeof Election by theRegionalDirectorTheRegional Director shall make the lists available toallparties to the electionsNo extension of time to file these lists shall begranted bythe Regional Director exceptin extraordinarycircumstancesFailure to complywith this requirement shall be grounds for setting asidethe elections wheneverproper objectionsare filed.26 In view of myconclusion that department chairmen are supervisors, Iwould reachthe issue raised in Case 2-RC-15500 whetherthe showing ofinterestwas taintedby supervisoryparticipation in the solicitation ofsignatures for authorization cards